Citation Nr: 1728670	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-11 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to re-open claim of entitlement to service connection for a bilateral foot condition. 

2.  Entitlement to service connection for a bilateral foot condition. 

3.  Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for headaches.

5. Entitlement to a rating in excess of 20 percent for a low back disability.

6. Entitlement to a rating in excess of 10 percent for tinnitus.

7. Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU). 



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 2001 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Entitlement to service connection for post-traumatic stress disorder (PTSD) was originally on appeal as well.  However, in a July 2015 rating decision, the RO granted service connection, representing a full grant of benefits with regard to that claim.  Accordingly, this is issue is no longer before the Board. See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing in February 2017.  A transcript of that hearing has been associated with the record. 

The issue(s) of entitlement to a rating in excess of 20 percent for a low back disability, entitlement to service connection for bilateral hearing loss and entitlement to a total disability rating due to individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In March 2006, the RO denied entitlement to service connection for a bilateral foot disability; the Veteran did not submit a Notice of Disagreement, no new and material evidence was submitted within one year of the final rating decision, and the rating decision became final. 

2. The evidence received since the final March 2006 rating decision is not cumulative or redundant of the evidence of record, does relate to unestablished facts, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral foot disability. 

3. Resolving all doubt in the Veteran's favor, the currently demonstrated bilateral foot condition was aggravated by his active duty military service. 

4. Resolving all doubt in the Veteran's favor, the currently demonstrated headaches occurred during service. 

5. The Veteran experiences tinnitus in each ear, for which the maximum schedular rating of 10 percent is assigned. 


CONCLUSIONS OF LAW

1. The March 2006 rating decision denying service connection for a bilateral foot disability and is final.  38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §3.104, 20.302 (2016).  

2. Evidence received since the March 2006 rating decision is new and material and the claim of entitlement to service connection for a bilateral foot disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. The criteria for the establishment of service connection for a bilateral foot condition have been met. 38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303.

4. The criteria for the establishment of service connection for headaches have been met. 38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303. (2016).

5. There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus. 38 U.S.C.A. §1155, 5107 (West 2015); 38 C.F.R. §4.87, Diagnostic Code 6260 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for a Bilateral Foot Disability 

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2016). 

To reopen a claim, new and material evidence must be presented or secured. 38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). "New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2016).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran's original claim for service connection for a bilateral foot disability was denied in March 2006.  The evidence of record at the time consisted of the Veteran's application for benefits and a Formal Finding of Unavailability of Federal Records.  The Veteran's service treatment records (STRs) were not available for review. 

Thereafter, in August 2010, the Veteran sought to re-open his service connection claim for a bilateral foot condition.  In a May 2012 rating decision, the RO re-opened the claim for a bilateral foot condition but denied it on the merits.  The Veteran timely perfected this appeal.  

As this is a threshold jurisdictional question for the Board, the Board must decide the matter on appeal, regardless of how the RO ruled on the question of reopening. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Upon de novo review of the record, the Board finds that new and material evidence has been received since the adjudication of the final March 2006 rating decision.  

The record now includes additional medical evidence, notably the Veteran's previously unavailable STRs, VA examinations and etiological opinions.  The Board finds that this evidence is new as it was not previously of record and tends to relate to all previously unestablished facts: a clinical diagnosis of a disability, an in-service injury, and a nexus between the Veteran's military service and his current disabilities, all of which are necessary to substantiate the underlying claim of service connection.  These records will be presumed credible for the purpose of reopening the claims.  Consequently, the claim of entitlement to service connection for a bilateral foot disability is reopened.  

Service Connection for Bilateral Foot Condition

After a careful review of the record, the Board finds that service connection for a bilateral foot disability is warranted. The probative evidence of record demonstrates that the Veteran's bilateral foot disability preexisted service and that it is not clear and unmistakable that this disability was not aggravated beyond the normal progression of the disability. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2016). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111   (2002); see also Hickson v. West, 12 Vet. App. 247, 253   (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b) (2016). Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In this case, an abnormality of the feet was clearly noted in the Veteran's service entrance examination, noted specifically as moderate pes planus, asymptomatic; therefore, the Veteran's cannot be presumed to have been in sound condition upon his entrance into active service. 

It is the veteran who bears the burden of establishing aggravation under 38 U.S.C.A. § 1153 (West 2014). See Jensen v. Brown, 19 F.3d 1413, 1417   (Fed.Cir.1994).  In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the preexisting disability increased in severity during service for the presumption of aggravation to attach.  See Wagner, supra; Verdon v. Brown, 8 Vet. App. 529, 538 (1996). Once the presumption of aggravation attaches, it may be rebutted only by clear and unmistakable evidence. See Cotant, supra; 38 C.F.R. § 3.306 (b) (2016). 

In this case, the probative evidence of record demonstrates the Veteran's bilateral foot disability was aggravated during his active service. The service treatment records (STRs) demonstrate that the Veteran's bilateral pes planus, which was initially noted as moderate and asymptomatic at entrance, was thereafter symptomatic, characterized by hyperpronation and sharp, stabbing pain. Thus, the presumption of aggravation under section 1153 attaches to the current claim.

The Board also finds that the evidentiary record fails to reach the level needed so as to characterize it as "clear and unmistakable" evidence showing that the pre-existing bilateral foot disability was not aggravated by service.  A VA examiner opined that the Veteran's bilateral foot condition was less likely as not permanently aggravated beyond normal progression by the Veteran's military service.  See February 2012 VA Addendum Opinion.  However, this opinion fails to rise to the standard required by law. Moreover, the STRs indicate a progression of the Veteran's bilateral foot condition from asymptomatic and moderate at entrance (the enlistment examiner even noted that the Veteran played football) to symptomatic with pain and accompanied by hyperpronation.  See STRs.  Considering the STRs, it is not clear and unmistakable that such a progression in service was not an aggravation of the Veteran's bilateral foot disability beyond its natural progression.  
Thus, service connection for a bilateral foot disability is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).  See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Service Connection for Headaches

The Veteran contends that he is entitled to service connection for headaches.  For the following reasons the Board finds that service connection for migraines is warranted. 

As previously noted, in order to prevail on a claim for service connection, the Veteran must have a current disability, an in-service incurrence of an injury, and there must be a nexus between the current disability and the in-service injury.  The Veteran has a current diagnosis of headaches, thereby satisfying the first element of service connection.  See VA Examinations.  

At his February 2017 hearing, the Veteran testified that his migraine headaches began during service and that he had not previously had headaches of that type.  He stated that the headaches began when he was in Iraq and exposed to terrible smells which he conjectured might have been the smell of burning bodies.  He stated that his headaches at that time would be so intense that he would cover his head with his hoodie and would often feel like vomiting.  STRs show that the Veteran marked headaches on a Post Deployment Questionnaire, affirmatively stating that he developed them during his deployment and continued to experience them.  See STRs. This satisfies the second requirement for service connection. 

He further testified that he continued to have these intense headaches since service, at least three to four times a month.  The Veteran indicated that he sought treatment and was prescribed medication which did not help the pain; it merely put the Veteran to sleep.  See February 2017 Hearing Transcript. 

The July 2011 examiner opined there was no nexus between the Veteran's current headaches and those he experienced in service.  She stated that the Veteran's current headaches were as least as likely as not caused by or a result of his military service.  The examiner noted that the Veteran did not experience headaches prior to service, but did experience them while in service; however, she indicated that these headaches were associated with upper respiratory infections.  Thus, she stated that they were not caused by his military service.  The Board notes that this opinion is inadequate.  It does not take account of the Veteran's lay statements regarding the onset of his headaches, nor does the examiner thoroughly and adequately explain her rationale.  Her statements are bare and conclusory.  Therefore, the Board affords this opinion little probative value.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.").  

The Veteran essentially asserts that he has experienced headaches during service and ever since service discharge. The Veteran is competent to attest to his headaches, as well as to when they started. Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007). The Board also finds his testimony credible as it has been consistent and is supported by his contemporaneous reporting of onset on the Post Deployment Questionnaire.  Thus, the Board finds that the Veteran's testimony that his diagnosed headaches are related to his service has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) his STRs on which he indicated that he began having headaches while deployed in Iraq, (3) medical evidence indicating the Veteran continued to have headaches since service, and (4) his competent and credible history of relevant symptoms during and ever since service discharge.  Given the Veteran's consistent testimony regarding the pain he experiences and its onset, the evidence tends to show that the current condition is at least as likely as not the same condition that caused the Veteran claims to have experienced in service.  
  
Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for headaches has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating for Tinnitus 

The Veteran claims entitlement to a disability rating in excess of 10 percent for his tinnitus. 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016), provides for a 10 percent disability rating for recurrent tinnitus. That rating is the maximum assignable for tinnitus under Diagnostic Code 6260, and it applies whether the sound is perceived in one ear, both ears, or in the head. See Note (2) following 38 C.F.R. § 4.87, Diagnostic Code 6260 (2016). The facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus. 

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus. VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  The Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25 (b) and Diagnostic Code 6260, which limits a Veteran to a single schedular disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). Subsequently, the stay of adjudication of tinnitus rating cases was lifted.

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus. 38 C.F.R. §4.87, Diagnostic Code 6260 (2016).  Regardless of whether the Veteran's tinnitus is perceived as unilateral or bilateral-in one or both ears-a single 10 percent rating is the maximum rating assignable.  Id.  

As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, or for that matter, an evaluation in excess of 10 percent on any basis, granting the Veteran's appeal is not warranted.  Sabonis v. Brown, 6 Vet. App. 426 (1994). The law, not the underlying facts, is dispositive in this matter.


ORDER

The claim for entitlement to service connection for a bilateral foot disability is reopened. 

Entitlement to service connection for a bilateral foot condition is granted. 

Entitlement to service connection for headaches is granted. 

Entitlement to a rating in excess of 10 percent for tinnitus is denied.

REMAND

Unfortunately a remand is required for the remaining issues.  While the Board sincerely regrets the further delay, a remand is necessary to ensure a complete record and to afford the Veteran the fullest consideration for his claims. 

The Veteran contends that he is entitled to a rating in excess of 20 percent for a low back disability and that he is entitled to service connection for bilateral hearing loss.  He also maintains that his service-connected conditions render him unemployable.  

Concerning the Veteran's low back disability, he testified at the February 2017 hearing that his low back disability has steadily worsened.  He stated that his back disability prohibits him from moving around and being able to pick up his children.  He also indicated that he has trouble sleeping at night due to the pain. He noted that he experiences intermittent flare-ups that require him to lie down with a TENS unit or a heating pad in an attempt to alleviate the pain.   As he indicated that his back has worsened since the last VA Examination in 2015, the Board finds that a new examination is warranted to assess the current level of severity of his back disability. 

Turning to the Veteran's claimed bilateral hearing loss condition; the Veteran's military operational specialty (MOS) during service was that of motor transport.  This MOS is considered to have a high probability of exposure to acoustic trauma; therefore, harmful noise exposure is conceded.  The Veteran complained of hearing loss while in service.  A June 2003 STR shows he sought treated after a weapon was shot near him, causing him to lose hearing in the left ear as well as a headache and tinnitus.  While there was no separation examination included in the Veteran's STRs, an audiogram from September 2004 showed a shift in the Veteran's right ear at 4000 Hertz.  See STRs. The Veteran was initially denied service connection because his audiological testing did not reflect hearing loss severe enough to be considered a disability for compensation VA purposes.  However, during his hearing, the Veteran testified that his hearing had worsened over the last few years.  The Board finds that the Veteran should be afforded another VA Audiological Examination to assess his current level of hearing loss disability.  

Consideration of entitlement to TDIU is dependent upon the impact of service-connected disabilities on the Veteran's ability to obtain or follow substantially gainful employment.  The matter of TDIU is therefore inextricably intertwined with the currently open claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required as well.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records. 

2. After the above requested development is completed, schedule the Veteran for a VA examination to determine the severity of his service-connected low back disability. 

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

The examiner should report all signs and symptoms necessary for rating the Veteran's low back disability under the rating criteria.  In particular, the examiner is asked to:

      a. Identify the current severity of his low back disability.

b. Provide range of motion measurements in degrees in active motion, passive motion, weight-bearing and nonweight-bearing and indicate whether there is objective evidence of pain on motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

c. Indicate whether his low back disability exhibits weakened movement, excess fatigability, or incoordination during flare-ups or upon repetitive use. Indicate whether there is any additional limitation in range of motion or functional impairment during flare-ups or upon repetitive use.  To the extent possible, express any functional loss in terms of additional degrees of limited motion of the Veteran's low back disability.

If any aspect of the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Schedule the Veteran for a VA examination with an appropriate examiner for the Veteran's bilateral hearing loss. 

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should specifically report bilateral auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz. 

a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss had its clinical onset during active service, or is related to any in-service disease, event, or injury, to include the Veteran's hazardous noise exposure.

b) In providing this opinion, the examiner should comment specifically on the effect, if any, of the Veteran's reported hazardous military noise exposure on the development of his diagnosed hearing loss. The examiner must also discuss the likelihood that the Veteran's hearing loss is due to in-service hazardous noise exposure on a delayed or latent onset theory of causation.

The examiner must provide a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

4. After a review of the newly received evidence, the RO should conduct any necessary additional development.

5.  Then, re-adjudicate the Veteran's claim on appeal.  If the claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


